DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
 
Status of the Claims
The response and amendment filed 08/31/2021 is acknowledged.
Claims 1, 9-17, 20, 26-28 are pending.
Claims 11-17, 20 and 26-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/20/2018.
Claims 1 and 9-10 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections Responsive to Applicant’s Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has argued the combined teachings of Adelung and Takeda do not teach a non-phytotoxic composition.
Ishaque, US 20110111957 is cited as evidence that zinc oxide containing compositions were expected to be non-phytotoxic (Ishaque, e.g., 0186). Adelung notes zinc oxide particles containing polar defect sites corresponding to the claimed vacancy engineered zinc oxide nanoparticles show a toxicity profile similar to that of zinc oxide (Adelung, e.g., fig. 2a and ¶ 0090). Thus one would have expected zinc oxide particles containing polar defect sites to be non-phytotoxic based on the combined teachings of the cited prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adelung, US 20140056947 in view of Takeda, US 6200080 as evidenced by Ishaque, US 20110111957.
	
Adelung teaches compositions comprising a particle or particle agglomerate comprising a semiconductor surface and a plurality of polar defect sites wherein the particles are zinc oxide (Adelung, e.g., claims 1-20, 0011, Example 1).  Adelung teaches agglomerates include interconnected zinc oxide particles, i.e., composite (Adelung, e.g., example 1). Adelung teaches 
Accordingly, Adelung teaches compositions including interconnected zinc oxide nanoparticles (nanocomposites comprising interconnected zinc oxide nanoparticles) comprising polar defect sites (vacancy engineered) and having a plurality of surface defects associated with an oxygen vacancy. Adelung does not appear to teach any coating. Adelung teaches the nanoagglomerates having antibacterial and antiviral properties (Adelung, e.g., 0049). Adelung teaches pharmaceutical compositions comprising the particle agglomerates (Adelung, e.g., 0017, claim 17).  Adelung teaches compositions including creams (Adelung, e.g., 0103). 
The body of claim 1 sets forth a structurally complete composition and therefore the recitation of agrichemical in the preamble is considered to be a statement of the purpose or intended use of the composition set forth in the body of the claim. The recitation of agrichemical composition does not appear to clearly result in a structural difference when compared to the compositions as understood from Adelung. See MPEP 211.02.
Ishaque, US 20110111957 is cited as evidence that zinc oxide containing compositions were expected to be non-phytotoxic (Ishaque, e.g., 0186). Adelung notes zinc oxide particles containing polar defect sites corresponding to the claimed vacancy engineered zinc oxide nanoparticles show a toxicity profile similar to that of zinc oxide (Adelung, e.g., fig. 2a and ¶ 0090). Thus one would have expected zinc oxide particles containing polar defect sites to be non-phytotoxic based on the combined teachings of the cited prior art. 
Adelung teaches the particles having a tetrapod, interconnected hexagonal rod, or sea urchin structure (Adelung, e.g., 0008), but Adelung does not expressly teach the zinc oxide nanoparticles having a plate like structure.
Takeda teaches zinc oxide fine particles (Takeda, e.g., Title, Abstract). The zinc oxide particles are light semiconductors, and possess antimicrobial and antifungal activity (Takeda, e.g., c44-c45, bridging ¶). Takeda teaches zinc oxide particles having a plate like shape (Takeda, e.g., c98:example 33 and c124:48-57). The zinc particles are nanometer sized, e.g., having a major axis of from 5 to 1000 nm.  Takeda teaches plate shaped ZnO particles were known alternatives for rods, cylinder, cubic or pyramidal shapes (Takeda, e.g., c53:31-41). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to the shape of the ZnO nanoparticles comprising oxygen vacancies as understood from Adelung according to the teachings of Takeda with a reasonable expectation of success. This modification may be viewed as the substitution of one shaped ZnO particle for another where each shape was known and used to form composite particles formed from ZnO nanoparticles. The skilled artisan would have had a reasonable expectation of success based on the fact that Adelung teaches composites formed from interconnected zinc oxide semiconductor particles having a variety of shapes, and the fact that Takeda suggests the shape of the ZnO particles is arbitrary for forming composites.
The properties recited in claims 9-10 appear to be latent properties of the prior art compositions because the prior art compositions include all of the structural features recited in claim 1. 
Accordingly, the subject matter of claims 1 and 9-10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.


Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishaque, US 20110111957 in view of Adelung, US 20140056947 and Takeda, US 6200080.
Ishaque teaches agrochemical formulations comprising a pesticide, an organic UV photoprotective filter and coated metal oxide nanoparticles (Ishaque, e.g., Abstract). The composition is useful for combating harmful insects and/or phytopathogenic fungi (Ishaque, e.g., Abstract). The compositions include zinc oxide nanoparticles (Ishaque, e.g., 0052). Compositions are effective against phytopathogenic fungi (Ishaque, e.g., 0148). Protection from bacteria, viruses, and fungi are attributes (Ishaque, e g., 0160).
While Ishaque teaches the composition including zinc oxide and the composition including an antimicrobial/antibacterial agent, Ishaque does not expressly teach the composition including a vacancy engineered (VE)-ZnO nanocomposite including a plurality of interconnected VE-ZnO nanoparticles having a plurality of surface defects associated with an oxygen vacancy.
Adelung teaches compositions comprising a particle or particle agglomerate comprising a semiconductor surface and a plurality of polar defect sites wherein the particles are zinc oxide (Adelung, e.g., claims 1-20, 0011, Example 1).  Adelung teaches agglomerates include interconnected zinc oxide particles, i.e., composite (Adelung, e.g., example 1). Adelung teaches zinc nanoparticles (Adelung, Example 1 and fig. 4). Adelung teaches the particles or particle agglomerate including zinc oxide having oxygen vacancies on the surface (Adelung, e.g., 0013, 0096). Adelung teaches compositions may be used in medicament composition effective for topical administration (Adelung, e.g., 0081). 
Accordingly, Adelung teaches compositions including interconnected zinc oxide nanoparticles (nanocomposites comprising interconnected zinc oxide nanoparticles) comprising polar defect sites (vacancy engineered) and having a plurality of surface defects associated with an oxygen vacancy. Adelung does not appear to teach any coating. Adelung teaches the nanoagglomerates having antibacterial and antiviral properties (Adelung, e.g., 0049). 
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Ishaque and Adelung and  to arrive at an agricultural composition comprising zinc oxide containing polar defect sites with a reasonable expectation of success. The skilled artisan would have been motivated to modify a composition as understood from Ishaque with zinc oxide semiconductor particles comprising interconnected zinc oxide nanoparticles and having a plurality of oxygen vacancies on the surface thereof in order to fulfill the antibacterial/antifungal properties desired in Ishaque with the additional expectation of improving the antiviral properties of the composition. This modification may be viewed as the use of a known technique to improve similar compositions in the same way. The skilled artisan would have had a reasonable expectation of success because Ishaque suggests the compositions including zinc oxide and because Adelung expressly suggests the zinc oxide semiconductor particles comprising interconnected zinc oxide nanoparticles and having a plurality of oxygen vacancies on the surface thereof have antibacterial and antiviral properties.
	The teachings of Ishaque and Adelung do not expressly teach wherein the interconnected ZnO nanoparticles have a plate like shape. While Adelung teaches the particles having a tetrapod, interconnected hexagonal rod, or sea urchin structure (Adelung, e.g., 0008), Adelung does not expressly teach the zinc oxide nanoparticles having a plate like structure.
Takeda teaches zinc oxide fine particles (Takeda, e.g., Title, Abstract). The zinc oxide particles are light semiconductors, and possess antimicrobial and antifungal activity (Takeda, e.g., c44-c45, bridging ¶). Takeda teaches zinc oxide particles having a plate like shape (Takeda, e.g., c98:example 33 and c124:48-57). The zinc particles are nanometer sized, e.g., having a major axis of from 5 to 1000 nm.  Takeda teaches plate shaped ZnO particles were known alternatives for rods, cylinder, cubic or pyramidal shapes (Takeda, e.g., c53:31-41). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the shape of the ZnO nanoparticles comprising oxygen vacancies in a composition as understood from Ishaque and Adelung according to the teachings of Takeda with a reasonable expectation of success. This modification may be viewed as the substitution of one shaped ZnO particle for another where each shape was known and used to form composite particles formed from ZnO nanoparticles. The skilled artisan would have had a reasonable expectation of success based on the fact that Adelung teaches composites formed from interconnected zinc oxide semiconductor particles having a variety of shapes, and the fact that Takeda suggests the shape of the ZnO particles is arbitrary for forming composites.
	Applicable to claim 9, compositions suggested by the combined teachings of Ishaque, Adelung and Takeda teach agricultural compositions having antibacterial properties. Claim 9 recites properties of the composition of claim 1. Since the prior art teaches agricultural compositions including zinc oxide nanocomposite particles having the structural features claimed, it is reasonable to conclude the antibacterial characteristics recited in claim 9 are latent properties of the prior art compositions.
	Applicable to claim 10, compositions suggested by the combined teachings of Ishaque, Adelung and Takeda are useful for applying to plants for pest protection, antibacterial, antiviral and antifungal properties. Claim 10 recites properties of the composition of claim 1. According to Ishaque the compositions should not be phytotoxic. The properties recited in claim 10 are latent properties of the prior art compositions since Ishaque suggests the compositions are not phytotoxic. 
	Accordingly, the subject matter of claims 1 and 9-10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615